Citation Nr: 1514619	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflex disease (GERD).

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral arm disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in New Orleans, Louisiana.

In December 2013, the Veteran testified before the Undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a psychiatric disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  GERD was first diagnosed after discharge from service and the only medical opinion on the issue of a relationship to the Veteran's service, to include the stomach issues during service, weighs against the claim.  There is no competent evidence establishing a relationship between GERD with any aspect of the Veteran's service.

2.  The Veteran does not have a current diagnosis of a bilateral knee disability.

3.  The Veteran does not have a current diagnosis of a bilateral arm disability.

4.  The Veteran does not have a current right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a bilateral arm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in June 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication of the supplemental statement of the case dated in October 2014.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in March 2013 concerning the Veteran's claimed GERD and knee disabilities.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was not provided VA examinations concerning the claims of entitlement to service connection for a bilateral arm disability and a right hip disability.  A VA examination will be considered necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that VA examinations are not warranted as the evidence clearly shows that the Veteran does not have current disabilities affecting his arms or right hip.  The Board has determined that there is sufficient competent medical evidence of record to make a decision these claims.  Therefore, VA examinations are not required.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD

The Veteran has provided statements and testimony that contend that his currently diagnosed GERD is related to active service.  Specifically, the Veteran contends that his GERD is related to stomach ailments that he was treated for during active service.  He reported that he has been treated for GERD since separation from service.  

Service treatment records show that in July 1975 and August 1975, he was treated for abdominal discomfort and an upset stomach.  In December 1975, he reported stomach pain in the left lower quadrant that on examination displayed some rebound.  A kidney diagnostic report was negative.  A July 1977 service treatment record shows that the Veteran reported a stomach pain feeling resembling a sticking pain, and cramps.  He denied any other gastrointestinal symptoms.  Medical personnel assessed the Veteran's abdominal pain as most likely due to constipation and atypical appendicitis, characterized as very unlikely.

A July 1977 separation examination indicated that the Veteran was clinically evaluated with a normal abdomen.  

A March 2013 VA examination report shows that the Veteran was diagnosed with GERD in September 2009.  The examiner noted the Veteran's symptomology history which included reports that he was diagnosed with a gastric ulcer in 1982.  He also reported being prescribed omeprazole twice a day for acid reflux.  The examiner opined that the Veteran's GERD was less likely than not related to active service.  The examiner's rationale noted that the Veteran's in-service treatment for stomach pain was most likely due to constipation and not related to his current diagnosis.  The examiner relied upon the service treatment records including the July 1977 separation examination that showed the Veteran's gastrointestinal system was normal and therefore he developed no chronic gastrointestinal disability in-service.  

With regard to the currently diagnosed GERD, the service medical records are negative for any complaints, findings, or diagnosis of GERD in service, and the Veteran did not seek treatment for GERD until after separation of service.  Furthermore, the Board finds that the March 2013 VA examiner's opinion, probative evidence that the Veteran's GERD was not related to active service.  The examiner's opinion was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms and continuity of symptomatology, and supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion). In fact, the March 2013 VA examiner provided a thorough discussion of the evidence of record from the Veteran's service to present, to include consideration of the Veteran's contentions, reported past treatments for GERD, and lay statements.  Significantly, the Veteran has not submitted any contrary competent evidence linking GERD to service, or that he in fact is related to any in-service abdominal symptoms, aside from his own assertions.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his lay statements.  The Veteran can testify to that which he is considered competent to observe, but he is not competent to provide a medical diagnosis of an intestinal disability or opine as to whether any diagnosed disability, such as GERD, is related to service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board finds no basis for concluding that the Veteran is competent to establish the etiology of his GERD in the absence of specialized training because that determination is one of a medically complex manner.  Even considering the Veteran's statements as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of stomach complaints until at least five years after service in 1982 and there is absolutely no indication that the Veteran attributed his GERD to his active service until he submitted a claim in May 2009 for VA compensation.  Furthermore, no GI problems were found at separation from service.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are less credible and carry little probative weight.  Furthermore, the March 2013 VA examiner considered the Veteran's earlier reports of symptoms of GERD beginning in 1982 and still concluded that the Veteran did not have a chronic condition in service that was related to his reports of being treated for GERD in 1982.  Lastly, the Veteran has not submitted competent medical evidence that relates his current diagnosis of GERD to active service. While the Veteran attributes his diagnosed GERD to the in-service stomach ailments, it does not necessarily follow that there is a relationship.  The Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record to include the March 2013 VA examination report, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the diagnosed GERD is related to.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee, Bilateral Arm, and Right Hip Disabilities

The Veteran asserts that he has bilateral knee, bilateral arm, and right hip disabilities that are related to active service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of a showing of a current disability, service connection cannot be granted.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a March 2013 VA examination report, the Veteran was diagnosed with normal knees.  The Veteran did report some chronic diffused aches affecting his knees and did report injuries to his knees in-service which the examiner, after a review of the service treatment records, classified as abrasions.  Physical examination showed that the Veteran was able to achieve flexion to 125 degrees and extension to 0 degrees with no objective evidence of painful motion.  It was noted by the examiner that the Veteran did show less movement than normal as normal extension was considered 140 degrees.  No tenderness or pain to palpation was noted in either knee.  The Veteran exhibited normal strength for flexion and extension in both knees and all joint stability testing was noted as normal.  Reviews of x-rays showed that the Veteran did not have degenerative or traumatic arthritis in either knee.  Finally, the examiner remarked that there was no objective evidence of painful motion during the examination.  

The Board notes that a review of the Veteran's VA treatment records also show no reports or diagnosis of a bilateral knee condition or a bilateral arm condition.  Moreover, the Veteran has been treated for other ailments such as diabetes mellitus, erectile dysfunction, obesity, and some chest pain.  Therefore, the Board finds that had the Veteran actually had a current bilateral knee and bilateral arm condition, he would have reported these conditions to medical personnel which the record clearly shows he did not.  

With regards to the Veteran's right hip disability, there is one report in which the Veteran reported pelvic pain in February 2005.  However, the condition was only diagnosed as pelvic pain and subsequent evaluations showed that the Veteran did not report any pelvic pain.  

The Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for bilateral knee, bilateral arm, and right hip disabilities.  A review of the post-service medical records associated with the claims file consisting of VA treatment records and a VA examination, are negative for findings or diagnosis of any bilateral knee, bilateral arm or right hip disabilities.  On the VA knee examination in March 2013, the VA examiner specifically diagnosed the Veteran with normal bilateral knees.  

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or any treatment for any bilateral knee disability, bilateral arm disability or a right hip disability.  The Board notes that symptoms, such as pain, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Thus, without competent medical evidence of record that demonstrates the presence of a bilateral knee disability, bilateral arm disability, and a right hip disability, the Board finds that service connection is not warranted.

The only evidence that supports the Veteran's claims are his statements.  The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that his symptoms are associated with a bilateral knee disability, bilateral arm disability, and right hip disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence). Therefore, the claims for entitlement to service connection as to these issues must be denied.

As the preponderance of the evidence is against the claims for service connection for a bilateral knee disability, bilateral arm disability, and a right hip disability, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral arm disability is denied.

Entitlement to service connection for a right hip disability is denied.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, additional development is required before the claims may be adjudicated.



Psychiatric Disability

During the December 2013 hearing before the Board, the Veteran testified that he received treatment for psychiatric symptoms at a VA medical facility in New Orleans, Louisiana in 1978 and 1979.  According to the August 2009 rating decision, the RO did not attempt to acquire these records as the Veteran did not identify these treatments previous to the December 2013 hearing before the Board.  Therefore, an additional attempt should be made to acquire any additional treatment VA treatment records that may be available.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (records generated by VA facilities which impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Low Back Disability

A March 2013 VA examination report shows that he was diagnosed with degenerative disc disease of the lumbar spine.  The examiner also reported that after a review of the x-ray, the Veteran did not have a vertebral fracture.  However, a review of the Veteran's VA treatments records shows a January 2007 lumbar spine x-ray that demonstrated an old fracture.  Here, the Board finds that the March 2013 VA examiner did not adequately report or consider the previous finding of an old vertebral fracture.  Therefore, on remand, a new VA examination and opinion is required concerning the Veteran's low back disability as the March 2013 VA examiner's opinions were based upon an inaccurate factual basis.  Thus, the examination is in part inadequate, and a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for the period since 1977 from the VA Medical Center located in New Orleans, Louisiana, and associate them with the claims file.  If additional VA treatment records are not available, associate the negative finding with the claims file.

2.  Thereafter, regardless of whether any additional VA treatment records concerning psychiatric treatment are obtained, schedule the Veteran for an appropriate VA examination to address the nature and etiology of the his psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the complete rationale for the opinions expressed, and reconcile it with all pertinent evidence of record.  In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing psychiatric symptoms since service since service.  The examiner should provide the following opinions:

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-V and should specifically diagnosis any psychiatric disabilities present with regard to the Veteran.

(b) For each diagnosed psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disability was caused by or related to service.

3.  On completion of directive number 1, schedule an appropriate VA examination, to address the nature and etiology of the Veteran's degenerative disc disease of the lumbar spine.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current disability of the low back to include any vertebral fracture.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing low back pain since service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


